[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
This case came to this court as a hearings in damages matter. The court heard the evidence. The court finds that the defendant, James Fox, did not do electrical work in a fair and workman like manner. The testimony of the building inspector was that this was the worse job he had seen in his 13 years on the job. The defendant took out the permit on the job. The court finds that the plaintiff dealt with the defendant on an individual basis. The court finds the defendant did not perform according to the contract in that he did not do a good and workman like job.
The court finds no value for the electrical services he provided. There was a need to hire another electrician to do work that should have been done as part of the defendants contract. Accordingly, the plaintiff is awarded $8,700.00 which was the amount she paid him based on exhibits 1  2.
The court finds that the allegations of the complaint are true under practice book section § 17-34, which indicates that, "upon default the defendant shall not be permitted to offer evidence to contradict any allegation in the plaintiffs complaint."
The court finds that the plaintiff failed to prove that damages were sustained for loss of rental value or that she incurred expenses for rental value while she was out of the house, relating to the defendant's actions. It was clear, based on the evidence, that the general contractor and she had litigation and a $61,000.00 judgment was obtained against that defendant.
The court finds a Connecticut Unfair Trade Practices Act violation against the defendant and orders the defendant to pay $2,900.00 as attorney's fees which is 1/3 of the amount of the CT Page 1368 recovery. All of the statement of claims, made by the defendant as set forth in his February 3rd, 1999 memorandum, are rejected. Judgment my enter in favor of the plaintiff in the sum of $11,600 plus costs in the amount of $217.80 Court enters a nominal order of $25.00 per week against the defendant, James T. Fox.
So Ordered.
_________________ KARAZIN, J